JONES, Senior Judge,
concurring:
I concur. However, I would approach the question in a somewhat different order.
I believe the first question to be decided when the record of trial is authenticated by other than the military judge is whether or not the judge was absent, as that term is used in Article 54(a), Uniform Code of Military Justice, and paragraph 92f, Manual for Courts-Martial, United States, 1969 (Revised edition). I would define absence as being physically away from the installation with no reasonable expectation of return thereto in a judicial capacity in the foreseeable future.
I do not believe a potential violation of the Dunlap speedy disposition standard is an appropriate consideration in the determination of absence. However, after that determination is made, the balancing test discussed by the majority should be employed. In that test, the speedy disposition question is, of course, one of the prime considerations. I believe a military judge could be found to be absent, yet in balancing the equities of speedy disposition versus the *761desirability of authentication by the impartial military judge rather than by a partisan advocate, the conclusion could be reached that the need for an impartial authentication was so dominant that authentication by trial counsel would not be permitted.
I also agree with the majority that the absence determination and the balancing test may well have to be employed twice; first, as to the situation existing at the time of the initial authentication, review and action, and second, as to the situation existing when the appellate court determines the original authentication by trial counsel was impermissible.
Finally, I concur with the majority in holding that as a last step we must test for prejudice to the accused whenever the trial counsel authenticates in either of the two impermissible situations, viz. (1) where the military judge is not in fact absent; * or (2) where the military judge is absent but a balancing of the equities requires that he nevertheless authenticate the record. If we find no prejudice to the substantial rights of the accused, the error would be harmless. Article 54(a), UCMJ.

 I place the Cruz-Rijos decision in this category as the Court of Military Appeals found the military judge to have actually been present and available to authenticate the record.